IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1658
                            Filed September 1, 2021


IN RE THE MARRIAGE OF CANDACE EUGENA MOSLEY
AND JEROME TERRELL MOSLEY, JR.

Upon the Petition of
CANDACE EUGENA MOSLEY,
      Petitioner-Appellee,

And Concerning
JEROME TERRELL MOSLEY, JR.,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson,

Judge.



      Jerome Mosley Jr. appeals the denial of his petition to modify custody and

care of his child with Candace Brutus. REVERSED AND REMANDED.



      Daniel M. Northfield, Urbandale, for appellant.

      Candace Brutus, Ames, self-represented appellee.



      Considered by Bower, C.J., Greer, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


VOGEL, Senior Judge.

       Jerome Mosley Jr. appeals the denial of his petition to modify custody and

care of his child with Candace Brutus, formerly known as Candace Mosley.1 The

parties married in 2005 and had one child together, T.M., born in 2006. On January

23, 2014, an order was entered dissolving the parties’ marriage. The order granted

the parties joint legal custody of the child and placed physical care of the child with

Candace with Jerome having visitation at least every other weekend plus two

weeks during summer and shared holidays.

       On August 24, 2015, Jerome filed his first petition for modification, asserting

Candace had been recently charged with multiple felonies after confronting a

family member and this incident constituted a substantial change in circumstances

justifying modification. On November 12, Candace pled guilty to reckless use of a

firearm, in violation of Iowa Code section 724.3(2) (2015), a class D felony. The

court deferred judgment and placed her on probation for two years. On May 26,

2016, the district court denied Jerome’s petition to modify custody, finding no

substantial change in circumstances:

       Clearly, the parties did not contemplate Candace would be charged
       with attempted murder and willful injury or ultimately plead guilty and
       receive a deferred judgment for reckless use of a firearm. Jerome
       was certainly justified in his concerns when this incident came to
       light. Nonetheless, the record does not reflect that [the child] was
       present for this incident or that the incident caused him physical or
       emotional harm. While Jerome testified that [the child] suffered some
       abandonment issues when Candace was arrested, she was soon
       thereafter released and resumed primary care of [the child]. Nothing
       in this record connects any of the problems [the child] was
       encountering in school to either Candace’s criminal charges or her
       [subsequent remarriage].       The record is not well developed

1Candace has a younger child with a different father. No ruling on this younger
child is part of this appeal.
                                         3


       concerning when these problems began for [the child] or what the
       cause or source of these problems were.

              In October 2019 Candace posted a social media message to her

father that threatened harm to herself and the child:2

       I hope you remember how good you feel right now thinking you got
       one over on me when they find me and your grandsons dead. You
       of all people know what I do when reach that breaking point. And
       being such a great father, instead of comforting and loving your
       daughter off that ledge you get to live with fact YOU PUSHED her
       over. Dirt bag! Over a car seat and some TV remotes. You are such
       A piece of shit!

Her father notified the police, who then located a loaded nine-millimeter semi-

automated handgun in the glovebox of Candace’s van. She was transported and

evaluated at the local emergency room. The incident also led to involvement from

the Iowa Department of Human Services (DHS) with removal of the child from

Candace and placement with Jerome.3 It also provided the facts upon which

Jerome filed his second petition for modification on March 5, 2020. The district

court denied Jerome’s petition on November 16, finding no substantial change in

circumstances. The court reasoned Jerome’s concerns were either addressed in

the first modification action or were being resolved through the mother’s

engagement with DHS and therapy. Jerome appeals.

       We review a ruling on a modification petition de novo. In re Marriage of

Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). We give weight to the district court’s


2 This message also threatened harm to Candace’s younger child. The younger
child was removed from Candace’s care but later returned to her.
3 The district court assumed concurrent jurisdiction with the juvenile court

proceeding. The parties stipulated to a child-in-need-of-assistance (CINA)
adjudication in juvenile court. At the time of trial here, the most recent juvenile
order was a May 2020 permanency order that continued the CINA adjudication
and placement of the child with Jerome.
                                            4


findings of fact, especially regarding witness credibility, but we are not bound by

them. Id. Our controlling consideration is the best interests of the child. Id.

       To change a custodial provision of a dissolution decree, the applying
       party must establish by a preponderance of evidence that conditions
       since the decree was entered have so materially and substantially
       changed that the [child’s] best interests make it expedient to make
       the requested change. The changed circumstances must not have
       been contemplated by the court when the decree was entered, and
       they must be more or less permanent, not temporary. They must
       relate to the welfare of the [child]. A parent seeking to take custody
       from the other must prove an ability to minister more effectively to
       the [child’s] well being.

Id. (quoting In re Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983)).

       On appeal, Jerome points to Candace’s troubling October 2019 social

media message threatening to take the life of herself and T.M. with the ensuing

removal by DHS as a substantial change in circumstances. He further asserts

Candace’s actions have permanently damaged her relationship with the child, as

the child now expresses a clear preference to live with him.

       In finding no substantial change in circumstances, the district court stated:

               This court formed its own impression of [Candace] from a
       review of the full record, including her testimony at trial. . . . This
       court does not overlook or minimize the serious, indeed frightening,
       nature of her October 2019 social media message . . . . [Candace]
       is taking effective steps to address the issues that message exposed;
       this court finds fully credible her expressed commitment to continue
       with the care needed for her own mental and emotional health.

       On our de novo review, and giving weight to the district court’s findings, we

nonetheless find there was a substantial change of circumstance that is more or

less permanent, that Jerome has proven to be able to minister more effectively,

and it is in T.M.’s best interest to reverse the district court’s order.
                                           5


       There is no dispute that Candace had a gun and posted an extremely

frightening social media threat to kill herself and her children. More than one year

later, during the modification hearing, Candace admitted she has struggled with

her own personal and mental-health issues. Furthermore, she acknowledged the

child does not want to live with her. She explained that she suffers from complex

PTSD and severe depressive disorder. To her credit, Candace has participated in

therapy to help rectify her behavior. However, she minimized the severity of her

suicidal and homicidal threats by testifying, “I felt that the issues that warranted the

removal [of T.M.] had been misinterpreted and really taken out of context.” She

claimed that she agreed to stipulate to the child as being in need of assistance in

the juvenile court proceeding, but she testified in this modification proceeding that

it was “not due to any abuse or neglect.” She claimed that things in her personal

life had “boiled over” and she “wasn’t able to—did not react in that very

inappropriate way.” After more than one year of DHS involvement, Candace and

the child remain in need of therapy and their relationship may never recover.

Considering all the evidence, we find Jerome carried his burden to show a material

and substantial change of circumstances.

       The answer as to whether Jerome is—at this point—able to minister more

effectively to T.M. lies in part to the fact that he stepped up to be a full-time parent

to T.M. when Candace was unable to do so. The district court, relying on a DHS

report, found Jerome “is entirely unwilling to support any relationship between”

Candace and the child. Considering the seriousness of Candace’s actions and the

child’s ongoing animosity toward her, Jerome has been understandably hesitant

at times to support the relationship between Candace and the child. Nevertheless,
                                          6


Jerome testified that he encourages T.M. to attend family therapy with Candace

and have a good relationship with her. In addition, T.M’s therapist wrote in an

October 20 report that Jerome, “verbalizes a desire for [Candace and T.M.] to

strengthen their relationship when T.M. is ready.” With T.M. in a stable placement

with Jerome, and Jerome now encouraging a better relationship between T.M. and

Candace, we find Jerome has proved to be able to minister more effectively to T.M.

as demonstrated during this difficult time for the family.

       Therefore, with the best interests of T.M. as our polestar, we reverse the

order of the district court, find a substantial change of circumstances, and that

Jerome can better provide for T.M.’s wellbeing. We remand for the district court

to address the attendant factors of visitation and child support.

       REVERSED AND REMANDED.

       Bower, C.J., concurs; Greer, J., concurs specially.
                                          7


GREER, Judge (specially concurring)

       I concur in the majority opinion but emphasize additional supporting points

that lead me to that result. First, contrary to Candace’s characterization that she

was just angry and made the social media post to “hurt” her father, the reaction of

her family to her irresponsible behavior sheds light on her stability. Rather than

dismissing her words as just an angry post, her father, with whom she had been

living, acted on the seriousness of Candace’s threat to harm T.M. Then, the family

reported to DHS that Candace had been “exhibiting increasing agitation and

impulsive behavior” even before the post. Coupled with these reactions, as T.M.

heard the details of Candace’s threat in the temporary removal hearing, the child

became “pale, flushed and . . . put his head down on the table.” Again, the

reactions of the grandfather and the child speak louder than words about the reality

of Candace’s stability. Still, Candace believed that the child’s fear of her “was

more based on the October incident” involving her shooting of the uncle. I can

surmise that is true, but the emotional harm of these incidents of gun violence have

taken their toll. The child told the DHS investigator that Candace explained to him

she shot the uncle because “he wasn’t listening” and “he was dismissive.” The

child also offered “[the mother] says I never listen to her.” We do not disagree but

speculate that in the child’s mind, coupled with Candace’s actions against the

uncle, the threat was all too real. And, the juvenile court confirmed the child was

“highly traumatized” by the threat. This history of impulsivity with the use or threat

of use of a weapon weighs heavily against Candace. See In re Hall, No. 03-1618,

2002 WL 894598, at *3 (Iowa Ct. App. April 28, 2004) (finding a parent’s unreliable
                                         8


and unstable lifestyle operated as a detriment to the child and justified a change in

custody).

       Finally, the wishes of a teenager, described by all as intelligent, carries

weight especially when understood through the eyes of his long-standing

therapist.4 See In re Marriage of Hoffman, 867 N.W.2d 26, 35 (Iowa 2015) (holding

teenage child’s preference is significant, but entitled to less weight in a

modification).   T.M.’s therapist confirmed the child’s preference to remain in

Jerome’s care, the child’s anger at and fear of the mother, and the long road of

therapeutic work required, but not yet accomplished, to repair the relationship. 5



4 In May 2020, the juvenile court opined that the child was “possessed of age-
appropriate intellect and has appropriate supports [his cooperation with therapy]
to reach a conclusion consistent with his best interest to remain placed with his
father.”
5 The child’s counselor reported:

               [The child] continues to verbalize that he wants to live with his
       dad with visitation to his mother. He wishes for his mother to respect
       his boundaries of communication, as well as for her to continue her
       own therapy. He feels he cannot trust her reactions, which cause
       him confusion and false guilt. He would also like to feel as though
       he is important and “a part” when he visits mom. He is happy at
       dad’s house because he is less isolated with support.
               [The child] was ready for mom to join him in sessions to work
       on strengthening the relationship, but changed his mind when he felt
       that mom was not respecting the boundaries of “talking about things
       she’s not supposed to.” [The child] loves both of his parents very
       much, but he demonstrates continued desire to manage his mother’s
       emotions. He identified several occasions where his mom has
       personalized his innocent interactions with friends and has “yelled at”
       him or punished him.
               Finally, [the child] has verbalized confusion, hurt, and
       frustration over his mother’s insistence that he turn over a Christmas
       gift that she gave him in the past. He verbalized feeling as though
       the game system is more important to his mom than he is.
               [The child] is observing mom’s interactions with him and has
       reported that when he feels he can trust her he will be open to her
       meeting with him in session.
                                        9


The child’s concerns seem very insightful for a teenager and are supported by his

therapist. T.M. and his therapist had a one-year relationship of treatment even

before this October 2019 event. The therapist documented that after the threat,

the child believed his “mom was really going to kill me,” leading to an increase in

anxiety, more difficulty in school, and trouble with concentration.      Although

Candace recognized the long-standing and close relationship between T.M. and

his therapist, she put up barriers to sessions for reunification involving that

counselor and blamed T.M. for being “unwilling to contribute on his end.” At the

time of trial, T.M. had lived with Jerome for over a year with little progress in

repairing the relationship between Candace and T.M. Even she acknowledged

she would not force him to return to her care “until he felt safe.” Considering all

these facts, I agree that Jerome carried his burden to show a material and

substantial change of circumstances.

      As for the question if Jerome can minister more effectively to T.M., we can

look to history again. Although the district court, relying on a DHS report, found

Jerome “is entirely unwilling to support any relationship between” Candace and the

child, it prefaced this conclusion by noting “[t]he question then becomes, is

[Jerome’s] attitude the product of genuine fear that [Candace] would cause harm

to T.M., or does it come from something else?” The district court found Jerome

had a “long-standing animosity” toward Candace. But the record does not support

that finding, and I agree with the majority that Jerome’s hesitancy to support the

relationship of Candace with the child is understandable given the emotional

trauma wrought on T.M. Shortly before the social media threat, in the spring of

2019, Jerome and Candace arranged for a different care plan for T.M. Jerome
                                           10


testified “because I guess something was going on in [Candace’s] house, but I did

have him a lot more and that was per our agreement with his mother, where he

was staying with me and then I was basically walking him to the bus every

morning.” Thus, not only did Jerome and Candace co-parent previously, Jerome

offered care during the week to support Candace. All of this supports Jerome’s

ability to provide superior care to T.M.

       Under the record developed at trial, I concur with the award of custody to

Jerome in this modification action.